Case 0:19-cr-60152-RNS Document 8 Entered on FLSD Docket 08/26/2019 Page 1 of 1



                         UN ITED STATES D ISTRICT CO URT FO R TH E
                             SO UTH ERN DISTRICT O F FLO RID A


                                CASE NO.19-60152-CR-SCOLA(s)
    UNITED STA TES O F AM ERICA ,
                                                                            -   SEALED

                                                                            V OTSEALED
    BRIAN NELSO N BO O K ER,

                  Defendant.
                                        /

                                  O RDER UN SEALIN G CA SE

           THIS CA USE isbefore the Courton thegovermnent'sm otion to unsealthis case. Being

    f'ully advistd,itishereby

           ORDERED AN D A DJU DGED thatthe motion isGRANTED .

           D ON E AN D ORDERED atM iam i,Florida,this      day ofAugust,2019,




                                                YIONORABLER BERTN.SCOLA Ji
                                                UNITED STATESDISTRICTJUDV

           D OJ TrialAttorney,Sean Beaty
           A USA Jared M .Strauss
